Citation Nr: 1616849	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  14-01 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disorder.

2.  Entitlement to service connection for radiculopathy of the bilateral upper and lower extremities.

3.  Entitlement to service connection for neuropathy of the bilateral upper and lower extremities.


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from September 2009 to December 2009. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in October 2014, at which time the Board granted service connection for bilateral hip degenerative joint disease (DJD) and bilateral knee DJD.  See December 2014 Rating Decision (implementing the Board's grant of service connection for left hip DJD, right hip DJD, left knee DJD, and left knee DJD, and assigning each a 10 percent rating effective December 23, 2009).  The Board additionally remanded for further development the Veteran's remaining claims of entitlement to service connection for a bilateral ankle disorder, bilateral shin splints, a low back disorder, a cervical spine disorder, radiculopathy of the bilateral upper and lower extremities, neuropathy of the bilateral upper and lower extremities, and an acquired psychiatric disability.  See October 2014 Board Decision.  

Subsequently, in December 2015, the Appeals Management Center (AMC) granted service connection for left shin splints (evaluated as 10 percent disabling effective December 23, 2009), right shin splints (evaluated as 10 percent disabling effective December 23, 2009), thoracolumbar spine strain (evaluated as 20 percent disabling effective December 23, 2009), cervical spine sprain (evaluated as 20 percent disabling effective December 23, 2009), and schizophrenia (assigned a 100 percent schedular (total) disability rating effective December 23, 2009).  See December 2015 Rating Decision.


Accordingly, because service connection has been granted for left hip DJD, right hip DJD, left knee DJD, left knee DJD, left shin splints, right shin splints, thoracolumbar spine strain, cervical spine sprain, and schizophrenia, only the claims of entitlement to service connection for a bilateral ankle disorder, radiculopathy of the bilateral upper and lower extremities, and neuropathy of the bilateral upper and lower extremities remain pending before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

The Board additionally notes that, in a June 2015 statement, the Veteran submitted a timely notice of disagreement (NOD) with the evaluations assigned his left hip DJD, right hip DJD, left knee DJD, and left knee DJD in the December 2014 rating decision.  The AMC has explicitly acknowledged VA's receipt of the Veteran's NOD and referred the issue to the RO for an appropriate response.  See December 2015 AMC Memorandum.  Thus, remand of these claims for the issuance of a statement of the case (SOC) is not required at this time.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

This appeal was processed electronically using the Veterans Benefits Management System (VBMS). Additionally, a review of the Virtual VA electronic case management system reveals additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  The Veteran does not have a disorder of the bilateral ankles that is shown to have been caused or aggravated by any disease, injury, or event in active service.

2.  The Veteran has not been diagnosed with either radiculopathy or neuropathy of the bilateral upper or lower extremities at any point during the pendency of this appeal.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral ankle disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2. The criteria for service connection for bilateral upper and lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  The criteria for service connection for bilateral upper and lower extremity neuropathy have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a), 3.327(a) (2015).  See also Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

A March 2010 letter provided all notice required under the VCAA.  It notified the Veteran of the elements of service connection, the types of evidence that could support the claim, and the allocation of responsibilities between the Veteran and VA for obtaining relevant records and other evidence on his behalf.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  The letter was followed by adequate time for the Veteran to submit information and evidence before the initial decision in this case, as well as by subsequent readjudication.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007). 

Concerning the duty to assist, the Veteran's service treatment records, service personnel records, VA treatment records, VA examination reports, Social Security Administration (SSA) records, private treatment records, and statements and argument in support of his claim have been associated with the claims file, to the extent obtainable.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  Additionally, adequate VA medical examinations and opinions were provided in December 2015.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The examination reports are sufficient to make a fully informed decision on these claims, as the reports contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the nature, severity, and etiology of the Veteran's claimed conditions.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  Significantly, the Veteran has not challenged the adequacy of the December examinations.  Thus, the December 2015 examination reports are adequate for rating purposes and no prejudice exists.  See Sanders, 556 U.S. at 407.  Moreover, to the extent that any previous examination was not sufficient, any deficiency has since been cured by the December 2015 VA examinations.  Accordingly, VA's duty to obtain a VA examination has been met. 38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. 303, 312 (2007).

As noted, the claim was remanded by the Board in October 2014 for further development.  In light of the foregoing, the Board finds that there was substantial compliance with the remand directives to obtain outstanding documents and medical records and to provide VA examinations of the Veteran's claimed ankle and neurological disabilities, with opinions concerning the nature and etiology of any diagnosed disorders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Sanders, 556 U.S. at 407, 410; Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson, 24 Vet. App. at 389; Vogan, 24 Vet. App. at 163.

II.  Service Connection

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

(a)  Bilateral Ankle Disability

The Veteran seeks service connection for a bilateral ankle disability that is related to his period of active service.  

The evidence establishes that the Veteran has a current disability affecting his ankles, as the December 2015 VA examiner diagnosed bilateral ankle sprain.  The question thus becomes whether this disability was incurred in or aggravated by the Veteran's active service.  

The Veteran's service treatment records (STRs) are negative for any complaints of or treatment for ankle dysfunction.  Moreover, although the Veteran has complained of lower extremity symptoms generally and of knee, hip, and shin symptoms specifically, he has not asserted that he sustained any ankle injury or experienced any symptomatology specific to the ankle during his active service.  See, e.g., March 2010 Application for Compensation (VA Form 21-526) (asserting entitlement to service connection for, in pertinent part, disabilities affecting his bilateral legs, hips, and knees); February 2010 Letter from N.A.O.V., M.D. (noting the Veteran's complaints concerning his bilateral lower extremities without any mention of the ankles); March 2010 VA General Medical Examination (noting only complaints of generalized "bilateral legs pain while in basic training . . . during running and long walking").

On VA ankle examination in December 2015, the examining VA physician diagnosed bilateral lateral collateral ligament sprain, productive of pain on weight bearing, but with full ankle range of motion, including on repetitive use, and full muscle strength.  The VA examiner noted the Veteran's report of having experienced lower extremity pain since his active service; however, as concerning the bilateral ankles, the VA physician found that his current ankle disability was less likely than not incurred in or caused by his active service.  The VA examiner reasoned that there was no evidence, medical or otherwise, suggesting that the Veteran suffered from any injury to or disability of the bilateral ankles during or immediately following his active service.  Accordingly, the examiner disassociated the Veteran's current ankle sprain from his active service.  

The opinion is highly probative, as it represents the informed conclusion of a medical professional based on consideration of the Veteran's individual medical history, a review of the claims folder, and the clinical findings made on examination, and as it is supported by sufficient explanation that is consistent with the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (A medical opinion that is a factually accurate, fully articulated, and based on sound reasoning carries significant weight); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Additionally, there is no contrary medical opinion of record.

Significantly, the medical evidence supports the VA examiner's etiological determination.  In this regard, the Veteran's treating physician submitted a letter in support of his various service connection claims noting the Veteran's myriad complaints concerning symptoms affecting his bilateral lower extremities; however, that letter fails to note any ankle pathology and does not document any symptoms or complaints specific to the Veteran's ankles.  See February 2010 February 2010 Letter from N.A.O.V., M.D.  Further, medical evaluations associated with his SSA disability claim document normal ankle findings bilaterally.  See, e.g., October 2011 SSA Physical Residual Functional Capacity Assessment (Form SSA-4734-BK) (noting that the evidence documents "normal ankles"); September 2011 Private Radiological Consultation Report (reflecting a normal radiological examination of the ankles bilaterally).  There is thus no medical evidence suggesting that the Veteran's current bilateral ankle disability either manifested during service, was continuous since service, or is otherwise related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (The Board may consider the absence of any indication of a relevant medical complaint until relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.).

Accordingly, the preponderance of the evidence weighs against a nexus between his current bilateral ankle disability and his active service.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a disorder of the bilateral ankles is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

(b)  Peripheral Neuropathy / Radiculopathy

The Veteran also maintains that he suffers from neuropathy and/or radiculopathy of the bilateral upper and lower extremities that is related to his active service.  See March 2010 Application for Compensation (VA Form 21-526).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Here, the Veteran's private treating physician stated in her February 2010 letter that the Veteran reported "numbness and pinprick sensation" affecting his extremities, which "could be" radiculopathy and/or neuropathy; however, no definitive diagnosis was provided.  See, e.g., Bloom v. West, 12 Vet. App. 185, 187 (1999) (a medical statement using the term "could," or in the moving party's case, "may" or "possibly," without supporting clinical data or other rationale, is too speculative to provide the degree of certainty required for medical nexus evidence).  

Nevertheless, the Veteran was provided VA spine and peripheral nerves examinations in April 2010.  Although the examining VA physician noted the Veteran's reports of experiencing "numbness and pinprick sensation" during his active service, the VA examiner was unable to find any evidence of peripheral neuropathy or radiculopathy on medical evaluation.  See April 2010 VA Peripheral Nerves Examination Report; April 2010 VA Spine Examination (noting that, following a complete neurologic evaluation, there are no findings of any evidence of radiculopathy or peripheral neuropathy on physical examination).  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury)

Similarly, on reexamination in December 2015, the examining VA physician was unable to find any evidence of radiculopathy or neuropathy in either the Veteran's upper or his lower extremities.  See December 2015 VA Cervical and Thoracolumbar Disability Benefits Questionnaires (DBQs); December 2015 VA Cervical and Thoracolumbar Medical Opinions.

The Board has considered the Veteran's statements regarding his bilateral upper and lower extremity symptomatology; however, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical diagnosis of any neurological disability, including specifically peripheral neuropathy or radiculopathy.  Although lay persons are nonetheless competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, a neurological diagnosis of peripheral neuropathy and or radiculopathy of the bilateral upper and lower extremities falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose complex medical conditions such as cancer).  

In the absence of proof of a present disability, there can be no valid claim.  Rabideau, 2 Vet. App. at 143.  See also Chelte v. Brown, 10 Vet. App. 268 (1997) (A "current disability" means a disability shown by competent medical evidence to exist.).  Here, because there is competent medical or lay evidence of any current neurological condition affecting his upper or lower extremities, service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to service connection for a bilateral ankle disorder is denied.

Entitlement to service connection for radiculopathy of the bilateral upper and lower extremities is denied.

Entitlement to service connection for neuropathy of the bilateral upper and lower extremities is denied.




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


